Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 1/6/2022. 
Claims 4-5, 8 have been cancelled.
Claims 1, 11-12 have been amended.
Claims 1-3, 6-7, 9-21 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Ali Uyanik (67,080) on January 24, 2022.

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1. (Currently Amended) A method comprising: 
invoking a measurement command by a server or an agent;
generating, by the server, a first flow comprising unspoofed data and a second flow comprising spoofed data, wherein the server maintains a database of spoof algorithms that are updated based on measured performance of different services;
transmitting downstream, by the server, the first flow and the second flow via an internet network to the agent;
determining a downstream net neutrality status by measuring, by the server or agent, downstream performance parameters and determining if there is a difference between the first flow and the second flow, wherein, the downstream net neutrality status is acceptable if the difference between the first flow and the second flow is not greater than a first threshold, and  the upstream net neutrality status is acceptable if the difference between a third flow and a fourth flow is not greater than a second threshold.
4.	(Canceled)
1, wherein spoofed data comprises data altered by the internet network and implemented at layer 4, layer 5, layer 6 or layer 7.	
12. (Currently amended) The method of claim [[4]]1, wherein the spoofed data is packaged in a video stream of the second flow or the fourth flow.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “generating, by the server, a first flow comprising unspoofed data and a second flow comprising spoofed data, wherein the server maintains a database of spoof algorithms that are updated based on measured performance of different services; transmitting downstream, by the server, the first flow and the second flow via an internet network to the agent; determining a downstream net neutrality status by measuring, by the server or agent, downstream performance parameters and determining if there is a difference between the first flow and the second flow, wherein, the downstream net neutrality status is acceptable if the difference between the first flow and the second flow is not greater than a first threshold, and  the upstream net neutrality status is acceptable if the difference between a third flow and a fourth flow is not greater than a second threshold” as recited in claim 1 and similarly stated in claim 13, 17. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-3, 6-7, 9-21 indicated claims 1-3, 6-7, 9-21 are allowable over the prior art of record.
Citation of Pertinent Prior Art

US 2016/0286526 A1: Shirazi disclose [0030] uses the performance data as input to update the rules stored in the rules database; performance data for a particular channel include downtime, user availability, cost efficiency, revenue efficiency, and automatic failover etc.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446